1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CHASE HOME FINANCE LLC,

 8          Plaintiff-Appellee,

 9 v.                                                                    NO. 29,194

10 RICO S. GIRON, aka RICARDO
11 S. GIRON

12          Defendant-Appellant,

13 and

14   DEPARTMENT OF THE TREASURY
15   INTERNAL REVENUE SERVICE,
16   TAXATION AND REVENUE DEPARTMENT
17   OF THE STATE OF NEW MEXICO, and
18   RW VENTURES, INC.,

19          Defendants.

20 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
21 Donald C. Schutte, District Judge

22 SHEEHAN, SHEEHAN & STELZNER, P.A.
23 Juan L. Flores
24 Albuquerque, NM

25 for Appellee
 1 Ricardo S. Giron
 2 Las Vegas, NM

 3 Pro Se Appellant

 4                              MEMORANDUM OPINION

 5 KENNEDY, Judge.

 6         Defendant appeals from an order striking his jury demand. [RP 213, 253]

 7 Defendant raises several claims of error relating to the proceedings that have occurred

 8 thus far in the case. However, because we are without jurisdiction to address

 9 Defendant’s claims of error at this point in the litigation, we dismiss Defendant’s

10 appeal.

11         This Court’s jurisdiction is limited to appeals from final judgments,

12 interlocutory orders which practically dispose of the merits of an action, and final

13 orders after entry of judgment which affect substantial rights. NMSA 1978, § 39-3-2

14 (1966). “In general, an order or judgment is not considered final unless all issues of

15 law and fact have been determined and the case disposed of by the [district] court to

16 the fullest extent possible.” Khalsa v. Levinson, 1998-NMCA-110, ¶ 17, 125 N.M.

17 680, 964 P.2d 844 (internal quotation marks and citation omitted).

18        This case is a suit for foreclosure. [RP 1] Because the district court’s order

19 striking Defendant’s jury demand did not determine all issues of law and fact raised by

20 the foreclosure action and did not dispose of the case to the fullest extent possible, that

                                               2
 1 order was not a final order for purposes of appeal. Furthermore, there has been no

 2 other order entered in the case disposing of the foreclosure action. We therefore

 3 dismiss the appeal. See Mimbres Valley Irrigation Co. v. Salopek, 2006-NMCA-093,

 4 ¶ 23, 140 N.M. 168, 140 P.3d 1117 (dismissing an appeal for lack of a final order). We

 5 note, however, that once the district court enters a final order in the case, any aggrieved

 6 party will be free to appeal at that time in accordance with case law and the New

 7 Mexico Rules of Appellate Procedure.

 8       Therefore, for the reasons stated in this opinion and in our notice of proposed

 9 summary disposition, we dismiss Defendant’s appeal.

10       IT IS SO ORDERED.


11                                          ___________________________________
12                                          RODERICK T. KENNEDY, Judge

13 WE CONCUR:


14 ___________________________
15 MICHAEL E. VIGIL, Judge



16 ___________________________
17 ROBERT E. ROBLES, Judge




                                               3